DETAILED ACTION
The instant application having Application No. 16/457,512 filed on 6/28/2019 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per Claim 1, it recites “receiving a random number for each group” followed by “performing the operations in each group based on the random number”.  It is generally unclear how the “the random number” antecedently refers to the “a random number for each group”, i.e. it is unclear to which random number “the random number” antecedently refers.  For examination purposes, the Examiner interprets the limitation in question to mean “performing the operations in each respective group based on the corresponding random number received for the respective group, wherein each operation in each respective operation group reuses the same random number received for the respective group”.
Claims 2-10 are rejected for the reasons presented above, due to their dependency upon rejected independent Claim 1.

As per Claim 2, it recites the limitation "the accelerator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

As per Claim 11, it recites “receive a random number for each group” followed by “one or more arithmetic logic units (ALUs), configured to perform the operations in each group based on the random number”.  It is generally unclear how the “the random number” antecedently refers to the “a random number for each group”, i.e. it is unclear to which random number “the random number” antecedently refers.  For examination purposes, the Examiner interprets the limitation in question to mean “performing the operations in each respective group based on the corresponding random number received for the respective group, wherein each operation in each respective operation group reuses the same random number received for the respective group”.
Claims 12-20 are rejected for the reasons presented above, due to their dependency upon rejected independent Claim 11.

As per Claim 21, it recites “receiving a random number for each group” followed by “sharing the random number between the ALUs of a group”.  It is generally unclear how the “the random number” antecedently refers to the “a random number for each group”, i.e. it is unclear to which random number “the random number” antecedently refers.  
Claims 22-27 are rejected for the reasons presented above, due to their dependency upon rejected independent Claim 21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

As per Claim 1, it recites a method comprising grouping operations of an artificial intelligence (AI) workload based on number(s) of operations requiring a random number value, receiving a random number for each group, and performing the operations, wherein each group reuses the same random number received for that group.
Under Prong One of Step 2A of the current USPTO guidance (see MPEP § 2106), the claim recites steps that, under their broadest reasonable interpretation, cover the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  For example, the claim fails to recite the use of a machine, computer, or any computer components.  Thus, grouping operations based on particular requirements may be done mentally, or by listing groups of operations using pen and paper.  Moreover, receiving random number(s) and performing the operations comprises performing mathematical computations, which also may be performed mentally or with pen and paper.  See e.g. Paragraph 0072 of the instant specification, which describes AI workload operations to be mathematical computations such as addition, subtraction, multiplication, etc.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and/or “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application.  As described above, the claim fails to recite the use of a machine, computer, or any computer components.  Therefore, the claim fails to recite any additional elements, and is purely abstract.  Accordingly, the claim is directed to an abstract idea.
Under Step 2B, as discussed above, the claim does not include additional elements and therefore cannot amount to significantly more than the judicial exception.  Accordingly, Claim 1 is not patent-eligible under 35 U.S.C. 101.
Alternatively, under Prong Two of Step 2A, “receiving a random number” may be considered an additional element.  Under this interpretation, this step is recited at a high level of generality (i.e. as a general means of inputting data to an abstract idea), and thus fails to impose a meaningful limit on the remaining claim limitations.  Such a step is necessary data input which could be attached to any mathematical calculation(s), and thus amounts to mere data gathering (see MPEP § 2106.05(g)).  Under Step 2B, generically receiving data which are necessary for use of the recited judicial exception represents mere data gathering and is insignificant extra-solution activity.  The courts have found limitations directed to inputting and outputting information electronically, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”, “receiving or transmitting data over a network”.  Well-understood, routine and conventional activity cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claims 2-10, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  
Claim 2 recites preloading random number(s) into a memory.  However, the “memory” is recited at a high-level of generality, i.e. as a generic computer component.  Moreover, the memory merely operates to generically store and/or provide data for use in the claimed abstract idea.  Thus, under Prong Two of Step 2A, the memory amounts to no more than mere instructions to apply the judicial exception, and storing data in the memory comprises insignificant extra-solution activity.  Similarly, under Step 2B analysis, the “memory” amounts to no more than mere instructions to apply the exception using generic computer components, while “storing” in volatile storage media comprises well understood, routine, and conventional activity.  See e.g. MPEP § 2106.05(d)(II) regarding the storing/retrieval of information in memory.
Claims 3-4 and 7-10 recite further mathematical limitations or limitations that may be performed in the mind without reciting any additional elements that make the claim(s) any less abstract, impose meaningful limits on practicing the abstract idea, or are sufficient to amount to significantly more than the judicial exception.  
Claims 5-6 merely describes what the AI workload represents.  However, such limitations do not change the nature of the “operations” that are performed, i.e. mathematical operations.  Therefore, such limitations only generally link the abstract idea to a particular technology or field of use (see e.g. MPEP 2106.05(h), “Limiting the abstract idea of collecting information [and] analyzing it…to data related to the electric power grid…is simply an attempt to limit the use of the abstract idea to a particular technological environment”).
Accordingly, Claims 2-10 are not patent-eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) set forth in this Office action.
Claims 11-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lie et al. (US 2020/0380370) discloses a deep learning accelerator comprising a plurality of floating-point units which comprise a random number generator(s) for performing stochastic rounding of the floating-point computations
Hulton (US 2020/0057638) discloses acceleration architectures for performing machine learning tasks, comprising a random number generator(s), i.e. an LFSR, for performing stochastic rounding

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182